EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 

The claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

An order fulfillment system comprising:
a frame defining a passageway;
a tray positioned in the passageway and pivotable between a first position and a second position;
a sensor system configured to sense the position of the tray in at least one of the first or second positions, wherein the sensor system includes an electronic sensor configured to provide an output; and
a controller operatively coupled to said sensor system…



The claim 14 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

An order fulfillment system comprising:
a frame having a stocking side and a retrieval side, the frame including a passageway extending from the stocking side to the retrieval side and configured to receive an item therein;
an access control system configured to control access to the passageway;
a controller operatively connected to the access control system;
a tray positioned in the passageway and pivotable between a first position when no items are positioned on the tray and a second position when an item or items of sufficient predetermined weight are positioned on the tray; and
a tray position sensor system configured to sense the tilted position of the tray in at least one of the first or second positions, wherein the tray position sensor system includes an electronic sensor configured to provide an output to the controller…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.

The claim 18 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

An order fulfillment system comprising:
a frame defining a passageway;
a tray positioned in the passageway and pivotable between a first position when no items are positioned on the tray and a second position when an item or items of sufficient predetermined weight are positioned on the tray;
a door coupled to said frame, wherein said door is movable between a first position where said door generally blocks access to at least one end of said passageway and a second position where said door does not generally block access to said at least one end of said passageway; and
a controller operatively coupled to said door and configured to retain said door in said first position unless the controller determines that an approved transaction has occurred or unless the controller receives information that an approved transaction has occurred…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651